33 F.3d 59
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Don SMITH, Plaintiff-Appellant,v.Marija JONES;  Safeway Stores, Inc.;  Edward Scaria,Defendants-Appellees.
No. 93-17354.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 25, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Don Smith appeals pro se the dismissal of his complaint for failure to state a claim.  After reviewing the matter de novo,  see Love v. United States, 915 F.2d 1242, 1245 (9th Cir.1989), we affirm for the reasons given by the district court.  All pending motions are denied.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3